Citation Nr: 0331588	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-01 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from November 1988 to February 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  


REMAND

There have been several recent changes in the law.  In July 
2003, subsequent to the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Cotant v. Principi, 
17 Vet. App. 116 (2003), VA's General Counsel issued a 
Precedent Opinion, VAOPGCPREC 3-2003, that invalidated 
38 C.F.R. § 3.304(b) as being inconsistent with 38 U.S.C.A. 
§ 1111.  The Opinion reiterated that, in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
pre-existed service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  

The veteran's service medical records show that, on the 
report of his enlistment examination, he did not report any 
history of psychiatric illness nor did the examiner note any 
psychiatric symptoms, clinical findings, or diagnosis.  
Therefore, the veteran is presumed to have been in sound 
condition at that time.  The record shows, however, that he 
was hospitalized for treatment of psychiatric problems less 
than one month after his entry onto active duty and was 
separated from service within two months of being 
hospitalized.  A hospital evaluation report indicates that 
the veteran had a several year history of psychiatric 
problems.  

The Court, in Cotant, made clear that, in order to rebut the 
presumption of soundness, there must be clear and 
unmistakable evidence showing that the condition existed 
prior to service, as well as clear and unmistakable evidence 
showing that the condition did not increase in disability 
during service.  The record does not indicate that the RO 
used the "clear and unmistakable evidence" standard in 
determining whether the veteran's psychiatric disorder 
increased in disability during service.  In Jordan v. 
Principi, No. 00-0206 (U. S. Vet. App. filed Sept. 24, 2003), 
Judge Steinberg indicated in dictum that a finding of no 
aggravation may be based on an absence of evidence during 
service, by affirmative evidence during service (e.g., a 
medical board report that is not simply conclusory), or by 
post-service medical evidence.  Although Jordan involved a 
veteran with wartime service and the veteran in this case had 
only peacetime service, the Board finds no reason to apply a 
different standard in that regard in this case.  Cf. 
38 C.F.R. § 3.306(b) (2003).  

Judge Steinberg wrote in Jordan that medical judgment 
evidence may be used in determining aggravation and may, 
standing alone, be used to rebut the presumption, so long as 
that evidence rises to the level of "clear and unmistakable 
evidence."  Therefore, in light of the evidence of the 
veteran's in-service treatment for a psychiatric condition, 
as well as the post-service medical evidence of significant 
psychiatric symptomatology, the Board believes a medical 
opinion would be helpful in determining whether any pre-
service psychiatric condition increased in disability during 
service.  In this regard, the Board believes that an 
additional examination is not required; a medical opinion 
based on a review of the available medical record should 
suffice, especially since scheduling an examination would be 
problematic, in light of the fact that the record indicates 
that the veteran is currently incarcerated.  

Further, in light of the evidence indicating that the veteran 
exhibited significant psychiatric problems prior to service, 
records of any treatment that he received at that time would 
be helpful.  In addition, a September 1992 psychological 
evaluation report notes that he had been hospitalized for 
several weeks earlier that year at Vernon State Hospital.  
Records of that hospitalization are not of record and would 
also be helpful.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The veteran should be requested to 
provide the names and addresses of all 
health care practitioners who treated him 
for a psychiatric disorder prior to 
service and the approximate dates of such 
treatment.  The RO should request copies 
of the records of all treatment 
identified by the veteran, including 
records of a hospitalization at Vernon 
State Hospital in 1992.  All records so 
received should be associated with the 
claims file.  

2.  The RO should then forward the 
veteran's claims file to a psychiatrist, 
requesting the following medical opinion.  
The examiner should be requested to 
review the record and to furnish an 
opinion as to the following questions:

a.  What psychiatric disorder(s) was 
manifest during service?  Is any 
such disorder(s) considered to be a 
congenital or developmental defect, 
a personality disorder, or mental 
deficiency?  In this regard, the 
examiner may consider the whole 
record, not necessarily just the 
service medical records.  

b.  What is the degree of 
probability that any disorder(s) 
that was manifest during service 
existed prior to service?  

c.  What is the degree of 
probability that any pre-existing 
psychiatric disorder(s) underwent a 
permanent increase in disability 
during service?  

d.  If a permanent increase in 
disability was shown during service, 
what is the degree of probability 
that the increase in severity or 
acceleration in progress was beyond 
that normally to be expected by 
reason of the inherent character of 
the condition, aside from any 
extraneous or contributing cause or 
influence peculiar to military 
service?  

e.  What is the degree of 
probability that the veteran's 
current psychiatric disorder(s) is 
related to the psychiatric 
disorder(s) that was manifest in 
service?  

The examiner's opinion should be 
supported by adequate rationale.  

3.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claim.  If action taken 
remains adverse to him, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




